IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                              No. 96-20116
                          Conference Calendar
                           __________________


LONNIE JAMES SANDERS,

                                       Plaintiff-Appellant,

versus

J. GROOM ET AL.,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-95-3618
                        - - - - - - - - - -
                           April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Lonnie James Sanders appeals the dismissal as frivolous of

his civil rights complaint concerning the denial of his three

requests for certain vocational training at the prison where he

is incarcerated.   Sanders insists that he did not raise any claim

concerning retaliation.    Therefore, any such claim is deemed

abandoned on appeal.    See Eason v. Thaler, 14 F.3d 8, 9 n.1 (5th

Cir. 1994).

     Sanders argues that the defendants, acting under color of

state law, violated his right to equal educational opportunities


       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 96-20116
                               -2-

as specified under certain statutes and his right to equal

protection under the Fourteenth Amendment.    We have carefully

reviewed the record and Sanders' arguments.    We conclude that

Sanders' allegations do not show a violation of a federal right,

either statutory or constitutional.   Therefore, his complaint

lacks an arguable basis in law, and the district court did not

abuse its discretion in dismissing the complaint as frivolous.

See Denton v. Hernandez, 504 U.S. 25, 33 (1992).

     AFFIRMED.